

	

		II

		109th CONGRESS

		2d Session

		S. 2457

		IN THE SENATE OF THE UNITED STATES

		

			March 27, 2006

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code to provide incentives

		  for supplying health insurance to employees of small employers, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Small Business Health Insurance

			 Relief Act of 2006.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—Health care coverage tax incentives for small

				businesses

					Subtitle A—Credit for provision of health

				insurance

					Sec. 101. Credit for health care contributions by small

				business employers.

					Subtitle B—Simple cafeteria plans

					Sec. 111. Establishment of simple cafeteria plans for small

				businesses.

					Sec. 112. Modifications of rules applicable to cafeteria

				plans.

					Sec. 113. Modification of rules applicable to flexible spending

				arrangements.

					Subtitle C—Incentives for insurance companies

					Sec. 121. Special deduction for certain health insurance

				companies in the small group market.

					Sec. 122. Credit for licensing costs of certain health

				insurance companies.

					TITLE II—Small Business Health Insurance Information Pilot

				Program

					Sec. 201. Purpose.

					Sec. 202. Definitions.

					Sec. 203. Small Business Health Insurance Information Pilot

				Program.

					Sec. 204. Reports.

					Sec. 205. Authorization of appropriations.

				

			IHealth care

			 coverage tax incentives for small businesses

			ACredit for

			 provision of health insurance

				101.Credit for

			 health care contributions by small business employers

					(a)In

			 generalSubpart B of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 other credits) is amended by adding at the end the following new

			 section:

						

							30D.Small employer

				health care contributions

								(a)General

				ruleIn the case of an eligible employer, there shall be allowed

				as a credit against the tax imposed by this chapter for the taxable year an

				amount equal to the applicable percentage of the sum of—

									(1)the amounts

				contributed by such employer for qualified health insurance coverage with

				respect to any full-time employee during the taxable year, plus

									(2)the amounts

				contributed by such employer to any health savings account (as defined in

				section 223(d)) of any full-time employee who is an eligible individual (as

				defined in section 223(c)(1)) during the taxable year.

									(b)Limitations

									(1)In

				generalThe amount of the credit allowed under subsection (a)

				with respect to any employee for any taxable year shall not exceed—

										(A)in the case of an

				employee with self-only coverage, $1,500, and

										(B)in the case of an

				employee with family coverage, $3,000.

										(2)Limitation on

				premiumsThe amount taken into account under subsection (a)(1)

				with respect to any employee for any taxable year shall not exceed an amount

				equal to the product of—

										(A)$1,500 ($3,000 if

				coverage for all months described in subparagraph (B)(i) is family coverage),

				and

										(B)a

				fraction—

											(i)the numerator of

				which is the number of months during the taxable year for which such employee

				participated in qualified health insurance coverage, and

											(ii)the denominator

				of which is the number of months in the taxable year.

											(3)Limitation on

				HSA contributionsThe amount taken into account under subsection

				(a)(2) with respect to any employee for any taxable year shall not exceed an

				amount equal to the product of—

										(A)$1,500 ($3,000 if

				coverage for all months described in subparagraph (B)(i) is family coverage),

				and

										(B)a

				fraction—

											(i)the numerator of

				which is the number of months that the employee was covered under a high

				deductible health plan (as defined under section 223(c)(2)) maintained by the

				employer, and

											(ii)the denominator

				of which is the number of months in the taxable year.

											(c)Applicable

				percentageFor purposes of subsection (a), the applicable

				percentage shall be—

									(1)in the case of an

				eligible employer with less than 10 employees, 100 percent,

									(2)in the case of an

				eligible employer with more than 9 employees but less than 20 employees, 80

				percent,

									(3)in the case of an

				eligible employer with more than 19 employees but less than 30 employees, 60

				percent,

									(4)in the case of an

				eligible employer with more than 29 employees but less than 40 employees, 40

				percent, and

									(5)in the case of an

				eligible employer with more than 39 employees, 20 percent.

									(d)Eligible

				employerFor purposes of this section, the term eligible

				employer means, with respect to any taxable year, an employer—

									(1)with 50 or fewer

				employees, and

									(2)whose average

				annual gross receipts for the 3-taxable year period ending with the taxable

				year preceding such taxable year does not exceed $10,000,000.

									(e)Qualified

				health insurance coverageFor purposes of this section, the term

				qualified health insurance coverage means health insurance

				coverage purchased or provided by an eligible employer. Such term includes

				health insurance coverage purchased through a small business health plan (as

				defined in section 833(b)(4)(C)).

								(f)Special

				rulesFor purposes of this section—

									(1)Determination

				of number of employees

										(A)In

				generalThe number of employees of an employer with respect to

				any year shall be determined by the using the average number of full-time

				employees of the employer on business days during the 2 preceding years. For

				purposes of this subparagraph, a year may only be taken into account if the

				employer was in existence throughout the year.

										(B)Employers not

				in existence in preceding yearIn the case of an employer which

				was not in existence throughout the preceding calendar year, the determination

				under subparagraph (A) shall be based on the average number of full-time

				employees that it is reasonably expected such employer will employ on business

				days in the current calendar year.

										(C)Special

				rules

											(i)PredecessorsAny

				reference in this paragraph to an employer shall include a reference to any

				predecessor of such employer.

											(ii)Aggregation

				rulesAll persons treated as a single employer under subsection

				(a) or (b) of section 52, or subsection (n) or (o) of section 414, shall be

				treated as one person.

											(2)Self-employed

				individual treated as employeeFor purposes of this section,

				rules similar to the rules of section 401(c) shall apply.

									(3)Salary

				reduction contributionsFor purposes of subsection (a)(1),

				amounts contributed under a cafeteria plan under section 125 shall not be

				considered to be amounts contributed by the eligible employer for qualified

				health insurance coverage.

									(4)Disallowance of

				deductionNo deduction shall be allowed for the taxable year for

				that portion of amounts contributed for qualified health insurance coverage and

				to health savings accounts during the taxable year which is equal to the credit

				determined under subsection (a).

									(5)Election not to

				claim creditThis section shall not apply to a taxpayer for any

				taxable year if such taxpayer elects to have this section not apply for such

				taxable year.

									(6)Special rule

				for married individualsFor purposes of subsection (b)(2), rules

				similar to the rules of section 223(b)(5) (other than subparagraph (B)(i)

				thereof) shall apply.

									(g)Carryover of

				unused credit amounts

									(1)In

				generalIf the credit allowable under subsection (a) for a

				taxable year exceeds the limitation under paragraph (1) for such taxable year,

				such excess shall be allowed—

										(A)as a credit

				carryback to each of the 3 taxable years preceding such year, and

										(B)as a credit

				carryforward to each of the 10 taxable years following such year.

										(2)Amount carried

				to each yearFor purposes of this paragraph, rules similar to the

				rules of section 39(a)(2) shall apply.

									(h)Cost-of-living

				adjustments

									(1)LimitationIn the case of taxable years beginning

				after 2007, each of the $1,500 and $3,000 amounts under subsection (b) shall

				each be increased by an amount equal to—

										(A)such dollar amount, multiplied by

										(B)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting 2006 for 1992 in

				subparagraph (B) thereof.

										If any dollar amount as increased

				under this clause is not a multiple of $100, such dollar amount shall be

				rounded to the next lowest multiple of $100.(2)Eligible

				employerIn the case of

				taxable years beginning after 2007, the $10,000,000 amount under subsection

				(d)(2) shall be increased by an amount equal to—

										(A)$10,000,000, multiplied by

										(B)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting 2006 for 1992 in

				subparagraph (B) thereof.

										If any

				dollar amount as increased under this clause is not a multiple of $100,000,

				such dollar amount shall be rounded to the next lowest multiple of $100.(i)RegulationsThe

				Secretary shall promulgate regulations to prevent employer contributions to

				health savings accounts under subsection (a)(2) to be used for purposes other

				than qualified medical expenses (as defined in section

				223(d)(2)).

								.

					(b)Conforming

			 amendmentSection 6501(m) of the Internal Revenue Code of 1986 is

			 amended by inserting 30D(f)(5), after

			 30C(e)(4),.

					(c)Clerical

			 amendmentThe table of sections for subpart B of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 30C the following new item:

						

							

								Sec. 30D. Small employer health care

				contributions.

							

							.

					(d)Effective

			 dateThe amendments made by this section shall apply to

			 contributions made in taxable years beginning after December 31, 2006.

					BSimple cafeteria

			 plans

				111.Establishment of

			 simple cafeteria plans for small businesses

					(a)In

			 generalSection 125 of the

			 Internal Revenue Code of 1986 (relating to cafeteria plans) is amended by

			 redesignating subsections (h) and (i) as subsections (i) and (j), respectively,

			 and by inserting after subsection (g) the following new subsection:

						

							(h)Simple

				cafeteria plans for small businesses

								(1)In

				generalAn eligible employer

				maintaining a simple cafeteria plan with respect to which the requirements of

				this subsection are met for any year shall be treated as meeting any applicable

				nondiscrimination requirement with respect to benefits provided under the plan

				during such year.

								(2)Simple

				cafeteria planFor purposes

				of this subsection, the term simple cafeteria plan means a

				cafeteria plan—

									(A)which is established and maintained by an

				eligible employer, and

									(B)with respect to which the contribution

				requirements of paragraph (3), and the eligibility and participation

				requirements of paragraph (4), are met.

									(3)Contributions

				requirements

									(A)In

				generalThe requirements of

				this paragraph are met if, under the plan—

										(i)the employer makes matching contributions

				on behalf of each employee who is eligible to participate in the plan and who

				is not a highly compensated or key employee in an amount equal to the elective

				plan contributions of the employee to the plan to the extent the employee’s

				elective plan contributions do not exceed 3 percent of the employee’s

				compensation, or

										(ii)the employer is required, without regard to

				whether an employee makes any elective plan contribution, to make a

				contribution to the plan on behalf of each employee who is not a highly

				compensated or key employee and who is eligible to participate in the plan in

				an amount equal to at least 2 percent of the employee’s compensation.

										(B)Matching

				contributions on behalf of highly compensated and key employeesThe requirements of subparagraph (A)(i)

				shall not be treated as met if, under the plan, the rate of matching

				contribution with respect to any elective plan contribution of a highly

				compensated or key employee at any rate of contribution is greater than that

				with respect to an employee who is not a highly compensated or key

				employee.

									(C)Special

				rules

										(i)Time for making

				contributionsAn employer

				shall not be treated as failing to meet the requirements of this paragraph with

				respect to any elective plan contributions of any compensation, or employer

				contributions required under this paragraph with respect to any compensation,

				if such contributions are made no later than the 15th day of the month

				following the last day of the calendar quarter which includes the date of

				payment of the compensation.

										(ii)Form of

				contributionsEmployer

				contributions required under this paragraph may be made either to the plan to

				provide benefits offered under the plan or to any person as payment for

				providing benefits offered under the plan.

										(iii)Additional

				contributionsSubject to

				subparagraph (B), nothing in this paragraph shall be treated as prohibiting an

				employer from making contributions to the plan in addition to contributions

				required under subparagraph (A).

										(D)DefinitionsFor purposes of this paragraph—

										(i)Elective plan

				contributionThe term

				elective plan contribution means any amount which is contributed

				at the election of the employee and which is not includible in gross income by

				reason of this section.

										(ii)Highly

				compensated employeeThe term

				highly compensated employee has the meaning given such term by

				section 414(q).

										(iii)Key

				employeeThe term key

				employee has the meaning given such term by section 416(i).

										(4)Minimum

				eligibility and participation requirements

									(A)In

				generalThe requirements of

				this paragraph shall be treated as met with respect to any year if, under the

				plan—

										(i)all employees who had at least 1,000 hours

				of service for the preceding plan year are eligible to participate, and

										(ii)each employee eligible to participate in

				the plan may, subject to terms and conditions applicable to all participants,

				elect any benefit available under the plan.

										(B)Certain

				employees may be excludedFor

				purposes of subparagraph (A)(i), an employer may elect to exclude under the

				plan employees—

										(i)who have less than 1 year of service with

				the employer as of any day during the plan year,

										(ii)who have not attained the age of 21 before

				the close of a plan year,

										(iii)who are covered under an agreement which

				the Secretary of Labor finds to be a collective bargaining agreement if there

				is evidence that the benefits covered under the cafeteria plan were the subject

				of good faith bargaining between employee representatives and the employer,

				or

										(iv)who are described in section 410(b)(3)(C)

				(relating to nonresident aliens working outside the United States).

										A plan may provide a shorter

				period of service or younger age for purposes of clause (i) or (ii).(5)Eligible

				employerFor purposes of this

				subsection—

									(A)In

				generalThe term

				eligible employer means, with respect to any year, any employer if

				such employer employed an average of 100 or fewer employees on business days

				during either of the 2 preceding years. For purposes of this subparagraph, a

				year may only be taken into account if the employer was in existence throughout

				the year.

									(B)Employers not

				in existence during preceding yearIf an employer was not in existence

				throughout the preceding year, the determination under subparagraph (A) shall

				be based on the average number of employees that it is reasonably expected such

				employer will employ on business days in the current year.

									(C)Growing

				employers retain treatment as small employerIf—

										(i)an employer was an eligible employer for

				any year (a qualified year), and

										(ii)such employer establishes a simple

				cafeteria plan for its employees for such year, then, notwithstanding the fact

				the employer fails to meet the requirements of subparagraph (A) for any

				subsequent year, such employer shall be treated as an eligible employer for

				such subsequent year with respect to employees (whether or not employees during

				a qualified year) of any trade or business which was covered by the plan during

				any qualified year. This subparagraph shall cease to apply if the employer

				employs an average of 200 more employees on business days during any year

				preceding any such subsequent year.

										(D)Special

				rules

										(i)PredecessorsAny reference in this paragraph to an

				employer shall include a reference to any predecessor of such employer.

										(ii)Aggregation

				rulesAll persons treated as a single employer under subsection

				(a) or (b) of section 52, or subsection (n) or (o) of section 414, shall be

				treated as one person.

										(6)Applicable

				nondiscrimination requirementFor purposes of this subsection, the term

				applicable nondiscrimination requirement means any requirement

				under subsection (b) of this section, section 79(d), section 105(h), or

				paragraph (2), (3), (4), or (8) of section 129(d).

								(7)CompensationThe term compensation has the

				meaning given such term by section

				414(s).

								.

					(b)Effective

			 dateThe amendments made by

			 this section shall apply to years beginning after December 31, 2006.

					112.Modifications of

			 rules applicable to cafeteria plans

					(a)Application to

			 Self-Employed individuals

						(1)In

			 generalSection 125(d) of the

			 Internal Revenue Code of 1986 (defining cafeteria plan) is amended by adding at

			 the end the following new paragraph:

							

								(3)Employee to

				include self-employed

									(A)In

				generalThe term

				employee includes an individual who is an employee within the

				meaning of section 401(c)(1) (relating to self-employed individuals).

									(B)LimitationThe amount which may be excluded under

				subsection (a) with respect to a participant in a cafeteria plan by reason of

				being an employee under subparagraph (A) shall not exceed the employee’s earned

				income (within the meaning of section 401(c)) derived from the trade or

				business with respect to which the cafeteria plan is

				established.

									.

						(2)Application to

			 benefits which may be provided under cafeteria plan

							(A)Group-term life

			 insuranceSection 79 of such

			 Code (relating to group-term life insurance provided to employees) is amended

			 by adding at the end the following new subsection:

								

									(f)Employee

				includes Self-Employed

										(1)In

				generalFor purposes of this

				section, the term employee includes an individual who is an

				employee within the meaning of section 401(c)(1) (relating to self-employed

				individuals).

										(2)LimitationThe amount which may be excluded under the

				exceptions contained in subsection (a) or (b) with respect to an individual

				treated as an employee by reason of paragraph (1) shall not exceed the

				employee’s earned income (within the meaning of section 401(c)) derived from

				the trade or business with respect to which the individual is so

				treated.

										.

							(B)Accident and

			 health plansSection 105(g)

			 of such Code is amended to read as follows:

								

									(g)Employee

				includes Self-Employed

										(1)In

				generalFor purposes of this

				section, the term employee includes an individual who is an

				employee within the meaning of section 401(c)(1) (relating to self-employed

				individuals).

										(2)LimitationThe amount which may be excluded under this

				section by reason of subsection (b) or (c) with respect to an individual

				treated as an employee by reason of paragraph (1) shall not exceed the

				employee’s earned income (within the meaning of section 401(c)) derived from

				the trade or business with respect to which the accident or health insurance

				was

				established.

										.

							(C)Contributions

			 by employers to accident and health plans

								(i)In

			 generalSection 106 of such

			 Code, as amended by subsection (b), is amended by adding after subsection (b)

			 the following new subsection:

									

										(c)Employer to

				include Self-Employed

											(1)In

				generalFor purposes of this

				section, the term employee includes an individual who is an

				employee within the meaning of section 401(c)(1) (relating to self-employed

				individuals).

											(2)LimitationThe amount which may be excluded under

				subsection (a) with respect to an individual treated as an employee by reason

				of paragraph (1) shall not exceed the employee’s earned income (within the

				meaning of section 401(c)) derived from the trade or business with respect to

				which the accident or health insurance was

				established.

											.

								(ii)Clarification

			 of limitations on other coverageThe first sentence of section 162(l)(2)(B)

			 is amended to read as follows: Paragraph (1) shall not apply to any

			 taxpayer for any calendar month for which the taxpayer participates in any

			 subsidized health plan maintained by any employer (other than an employer

			 described in section 401(c)(4)) of the taxpayer or the spouse of the

			 taxpayer..

								(b)Long-Term care

			 insurance permitted to be offered under cafeteria plans and flexible spending

			 arrangements

						(1)Cafeteria

			 plansThe last sentence of

			 section 125(f) of the Internal Revenue Code of 1986 (defining qualified

			 benefits) is amended to read as follows: Such term shall include the

			 payment of premiums for any qualified long-term care insurance contract (as

			 defined in section 7702B) to the extent the amount of such payment does not

			 exceed the eligible long-term care premiums (as defined in section 213(d)(10))

			 for such contract..

						(2)Flexible

			 spending arrangementsSection

			 106 of such Code (relating to contributions by employer to accident and health

			 plans) is amended by striking subsection (c).

						(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2006.

					113.Modification of

			 rules applicable to flexible spending arrangements

					(a)In

			 generalSection 125 of the

			 Internal Revenue Code of 1986, as amended by section 111, is amended by

			 redesignating subsections (i) and (j) as subsections (j) and (k), respectively,

			 and by inserting after subsection (h) the following new subsection:

						

							(i)Special rules

				applicable to flexible spending arrangements

								(1)In

				generalFor purposes of this

				title, a plan or other arrangement shall not fail to be treated as a flexible

				spending or similar arrangement solely because under the plan or

				arrangement—

									(A)the amount of the reimbursement for covered

				expenses at any time may not exceed the balance in the participant’s account

				for the covered expenses as of such time,

									(B)except as provided in paragraph (4)(A)(ii),

				a participant may elect at any time specified by the plan or arrangement to

				make or modify any election regarding the covered benefits, or the level of

				covered benefits, of the participant under the plan, and

									(C)a participant is permitted access to any

				unused balance in the participant’s accounts under such plan or arrangement in

				the manner provided under paragraph (2) or (3).

									(2)Carryovers and

				rollovers of unused benefits in health and dependent care arrangements

									(A)In

				generalA plan or arrangement

				may permit a participant in a health flexible spending arrangement or dependent

				care flexible spending arrangement to elect—

										(i)to carry forward any aggregate unused

				balances in the participant’s accounts under such arrangement as of the close

				of any year to the succeeding year, or

										(ii)to have such balance transferred to a plan

				described in subparagraph (E).

										Such carryforward or transfer

				shall be treated as having occurred within 30 days of the close of the

				year.(B)Dollar limit on

				carryforwards

										(i)In

				generalThe amount which a

				participant may elect to carry forward under subparagraph (A)(i) from any year

				shall not exceed $500. For purposes of this paragraph, all plans and

				arrangements maintained by an employer or any related person shall be treated

				as 1 plan.

										(ii)Cost-of-living

				adjustmentIn the case of any

				taxable year beginning in a calendar year after 2007, the $500 amount under

				clause (i) shall be increased by an amount equal to—

											(I)$500, multiplied by

											(II)the cost-of-living adjustment determined

				under section 1(f)(3) for such calendar year, determined by substituting

				2006 for 1992 in subparagraph (B) thereof.

											If any dollar amount as increased under

				this clause is not a multiple of $100, such amount shall be rounded to the next

				lowest multiple of $100.(C)Exclusion from

				gross incomeNo amount shall

				be required to be included in gross income under this chapter by reason of any

				carryforward or transfer under this paragraph.

									(D)Coordination

				with limits

										(i)CarryforwardsThe maximum amount which may be contributed

				to a health flexible spending arrangement or dependent care flexible spending

				arrangement for any year to which an unused amount is carried under this

				paragraph shall be reduced by such amount.

										(ii)RolloversAny amount transferred under subparagraph

				(A)(ii) shall be treated as an eligible rollover under section 219, 223(f)(5),

				401(k), 403(b), or 457, whichever is applicable, except that—

											(I)the amount of the contributions which a

				participant may make to the plan under any such section for the taxable year

				including the transfer shall be reduced by the amount transferred, and

											(II)in the case of a transfer to a plan

				described in clause (ii) or (iii) of subparagraph (E), the transferred amounts

				shall be treated as elective deferrals for such taxable year.

											(E)PlansA plan is described in this subparagraph if

				it is—

										(i)an individual retirement plan,

										(ii)a qualified cash or deferred arrangement

				described in section 401(k),

										(iii)a plan under which amounts are contributed

				by an individual’s employer for an annuity contract described in section

				403(b),

										(iv)an eligible deferred compensation plan

				described in section 457, or

										(v)a health savings account described in

				section 223.

										(3)Distribution

				upon termination

									(A)In

				generalA plan or arrangement

				may permit a participant (or any designated heir of the participant) to receive

				a cash payment equal to the aggregate unused account balances in the plan or

				arrangement as of the date the individual is separated (including by death or

				disability) from employment with the employer maintaining the plan or

				arrangement.

									(B)Inclusion in

				incomeAny payment under

				subparagraph (A) shall be includible in gross income for the taxable year in

				which such payment is distributed to the employee.

									(4)Terms relating

				to flexible spending arrangements

									(A)Flexible

				spending arrangements

										(i)In

				generalFor purposes of this

				subsection, a flexible spending arrangement is a benefit program which provides

				employees with coverage under which specified incurred expenses may be

				reimbursed (subject to reimbursement maximums and other reasonable

				conditions).

										(ii)Elections

				requiredA plan or

				arrangement shall not be treated as a flexible spending arrangement unless a

				participant may at least 4 times during any year make or modify any election

				regarding covered benefits or the level of covered benefits.

										(B)Health and

				dependent care arrangementsThe terms health flexible spending

				arrangement and dependent care flexible spending

				arrangement means any flexible spending arrangement (or portion thereof)

				which provides payments for expenses incurred for medical care (as defined in

				section 213(d)) or dependent care (within the meaning of section 129),

				respectively.

									.

					(b)Conforming

			 amendment

						(1)The heading for section 125 of the Internal

			 Revenue Code of 1986 is amended by inserting and flexible spending

			 arrangements after plans.

						(2)The item relating to section 125 of such

			 Code in the table of sections for part III of subchapter B of chapter 1 is

			 amended by inserting and flexible spending arrangements after

			 plans.

						(c)Effective

			 dateThe amendments made by

			 this section shall apply to years beginning after December 31, 2006.

					CIncentives for

			 insurance companies

				121.Special

			 deduction for certain health insurance companies in the small group

			 market

					(a)In

			 generalSection 833 of the Internal Revenue Code of 1986 is

			 amended to read as follows:

						

							833.Special

				deduction for health insurance related to small group coverage and small

				business health plans

								(a)General

				ruleIn the case of any insurance company other than a life

				insurance company, the deduction determined under subsection (b) for any

				taxable year shall be allowed.

								(b)Amount of

				deduction

									(1)In

				generalExcept as provided in paragraph (2), the deduction

				determined under this subsection for any taxable year is the excess (if any)

				of—

										(A)50 percent of the

				claims incurred during the taxable year and liabilities incurred during the

				taxable year under cost-plus contracts, over

										(B)the adjusted

				surplus as of the beginning of the taxable year.

										(2)LimitationThe

				deduction determined under paragraph (1) for any taxable year shall not exceed

				taxable income for such taxable year (determined without regard to such

				deduction).

									(3)Adjusted

				surplusFor purposes of this subsection—

										(A)In

				generalThe adjusted surplus as of the beginning of any taxable

				year is an amount equal to the adjusted surplus as of the beginning of the

				preceding taxable year—

											(i)increased by the

				amount of any adjusted taxable income for such preceding taxable year,

				or

											(ii)decreased by the

				amount of any adjusted net operating loss for such preceding taxable

				year.

											(B)Special

				ruleThe adjusted surplus as of the beginning of the

				organization's 1st taxable year beginning after December 31, 2006, shall be its

				surplus as of such time. For purposes of the preceding sentence, the term

				surplus means the excess of the total assets over the total

				liabilities as shown on the annual statement.

										(C)Adjusted

				taxable incomeThe term adjusted taxable income

				means taxable income determined—

											(i)without regard to

				the deduction determined under this subsection,

											(ii)without regard

				to any carryforward or carryback to such taxable year, and

											(iii)by increasing

				gross income by an amount equal to the net exempt income for the taxable

				year.

											(D)Adjusted net

				operating lossThe term adjusted net operating loss

				means the net operating loss for any taxable year determined with the

				adjustments set forth in subparagraph (C).

										(E)Net exempt

				incomeThe term net exempt income means—

											(i)any tax-exempt

				interest received or accrued during the taxable year, reduced by any amount

				(not otherwise deductible) which would have been allowable as a deduction for

				the taxable year if such interest were not tax-exempt, and

											(ii)the aggregate

				amount allowed as a deduction for the taxable year under sections 243, 244, and

				245.

											The

				amount determined under clause (ii) shall be reduced by the amount of any

				decrease in deductions allowable for the taxable year by reason of section

				832(b)(5)(B) to the extent such decrease is attributable to deductions under

				sections 243, 244, and 245.(4)Only certain

				health-related items taken into account

										(A)In

				generalAny determination under this subsection shall be made by

				only taking into account items attributable to the qualified health-related

				business of the taxpayer.

										(B)Qualified

				health related businessFor purposes of this paragraph, the term

				qualified health-related business means health-related business

				which is attributable to—

											(i)the small group

				market (as defined under section 2791(e)(6) of the Public Health Service Act),

				and

											(ii)small business

				health plans.

											(C)Small business

				health plan

											(i)In

				generalFor purposes of this section, the term small

				business health plan means a group health plan whose sponsor is (or is

				deemed under this section to be) described in clause (ii).

											(ii)SponsorshipThe

				sponsor of a group health plan is described in this clause if such

				sponsor—

												(I)is organized and

				maintained in good faith, with a constitution and bylaws specifically stating

				its purpose and providing for periodic meetings on at least an annual basis, as

				a bona fide trade association, a bona fide industry association (including a

				rural electric cooperative association or a rural telephone cooperative

				association), a bona fide professional association, a bona fide chamber of

				commerce (or similar bona fide business association, including a corporation or

				similar organization that operates on a cooperative basis (within the meaning

				of section 1381)), or a bona fide labor union, for substantial purposes other

				than that of obtaining or providing medical care,

												(II)is established

				as a permanent entity which receives the active support of its members and

				requires for membership payment on a periodic basis of dues or payments

				necessary to maintain eligibility for membership in the sponsor, and

												(III)does not

				condition membership, such dues or payments, or coverage under the plan on the

				basis of health status-related factors with respect to the employees of its

				members (or affiliated members), or the dependents of such employees, and does

				not condition such dues or payments on the basis of group health plan

				participation.

												Any sponsor

				consisting of an association of entities which meet the requirements of

				subclause (I), (II), and (III) shall be deemed to be a sponsor described in

				this

				clause..

					(b)Conforming

			 amendmentThe table of section for part II of subchapter L of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item

			 relating to section 833 and inserting the following:

						

							

								Sec. 833. Special deduction for health insurance related to

				small group

				coverage.

							

							.

					(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

					122.Credit for

			 licensing costs of certain health insurance companies

					(a)In

			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business related credits) is amended

			 by adding at the end the following new section:

						

							45N.Health

				insurance licensing credit

								(a)Determination

				of amountFor purposes of section 38, the health insurance

				licensing credit determined under this section with respect to any eligible

				entity for any taxable year is an amount equal to the qualified licensing costs

				paid or incurred by such eligible entity in each State during the taxable

				year.

								(b)LimitationThe

				qualified licensing costs taken into account under subsection (a) with respect

				to any State for any taxable year shall not exceed the lesser of—

									(1)50 percent of

				qualified licensing costs paid or incurred by such eligible entity with respect

				to such State during the taxable year, or

									(2)$10,000.

									(c)Eligible

				entityFor purposes of this section, the term eligible

				entity means an insurance company (as defined in section 816(a)) other

				than life which conducts qualified health-related business during the taxable

				year in the State in which the qualifying licensing costs are incurred.

								(d)Qualified

				licensing costsFor purposes of this section, the term

				qualified licensing costs means costs in connection with

				satisfying State licensing requirements related to conducting a qualified

				health-related business in such State.

								(e)Qualified

				health-related businessFor purposes of this section, the term

				qualified health-related business has the meaning given such term

				under section 833(b)(4).

								(f)RegulationsNot

				later than 6 months after the date of the enactment of this section, the

				Secretary shall promulgate regulations on allocating qualified licensing costs

				between a qualified health-related business and other businesses of an eligible

				entity.

								(g)TerminationThis

				section shall not apply to costs paid or incurred in taxable years beginning

				after December 31,

				2011.

								.

					(b)Credit treated

			 as business creditSection 38(b) of the Internal Revenue Code of

			 1986 (relating to current year business credit) is amended by striking

			 and at the end of paragraph (28), by striking the period at the

			 end of paragraph (29) and inserting , plus, and by adding at the

			 end the following new paragraph:

						

							(30)the health

				insurance licensing credit determined under section

				45N(a).

							.

					(c)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

						

							

								Sec. 45N. Health insurance licensing

				credit.

							

							.

					(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

					IISmall Business

			 Health Insurance Information Pilot Program

			201.PurposeThe purpose of this title is to establish a

			 4-year pilot program to provide information and educational materials to small

			 business concerns regarding health insurance options, including coverage

			 options within the small group market.

			202.DefinitionsIn this title:

				(1)AdministratorThe term Administrator means

			 the Administrator of the Small Business Administration, acting through the

			 Associate Administrator for Small Business Development Centers.

				(2)AssociationThe term association means an

			 association established under

			 section

			 21(a)(3)(A) of the Small Business

			 Act (15 U.S.C. 648(a)(3)(A))

			 representing a majority of small business development centers.

				(3)Participating

			 small business development centerThe term participating small business

			 development center means a small business development center described

			 in section

			 21 of the Small Business

			 Act (15

			 U.S.C. 648) that—

					(A)is certified under

			 section

			 21(k)(2) of the Small Business

			 Act (15 U.S.C. 648(k)(2));

			 and

					(B)receives a grant under the pilot

			 program.

					(4)Pilot

			 programThe term pilot

			 program means the small business health insurance information pilot

			 program established under this title.

				(5)Small business

			 concernThe term small business concern has the same

			 meaning as in section 3 of the Small Business Act (15 U.S.C. 632).

				(6)StateThe term State means each of

			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,

			 the Virgin Islands, American Samoa, and Guam.

				203.Small Business

			 Health Insurance Information Pilot Program

				(a)AuthorityThe Administrator shall establish a pilot

			 program to make grants to small business development centers to provide

			 information and educational materials regarding health insurance options,

			 including coverage options within the small group market, to small business

			 concerns.

				(b)Applications

					(1)Posting of

			 informationNot later than 90 days after the date of enactment of

			 this Act, the Administrator shall post on the website of the Small Business

			 Administration and publish in the Federal Register a guidance document

			 describing—

						(A)the requirements

			 of an application for a grant under the pilot program; and

						(B)the types of

			 informational and educational materials regarding health insurance options to

			 be created under the pilot program, including by referencing such materials

			 developed by the Healthcare Leadership Council.

						(2)SubmissionA

			 small business development center desiring a grant under the pilot program

			 shall submit an application at such time, in such manner, and accompanied by

			 such information as the Administrator may reasonably require.

					(c)Selection of

			 participating SBDCs

					(1)In

			 generalThe Administrator shall select not more than 20 small

			 business development centers to receive a grant under the pilot program.

					(2)Selection of

			 programsIn selecting small business development centers under

			 paragraph (1), the Administrator shall not select—

						(A)more than 2

			 programs from each of the groups of States described in paragraph (3);

			 and

						(B)more than 1

			 program in any State.

						(3)GroupingsThe groups of States described in this

			 paragraph are the following:

						(A)Group

			 1Group 1 shall consist of

			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode

			 Island.

						(B)Group

			 2Group 2 shall consist of

			 New York, New Jersey, Puerto Rico, and the Virgin Islands.

						(C)Group

			 3Group 3 shall consist of

			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and

			 Delaware.

						(D)Group

			 4Group 4 shall consist of

			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,

			 Kentucky, and Tennessee.

						(E)Group

			 5Group 5 shall consist of

			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.

						(F)Group

			 6Group 6 shall consist of

			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.

						(G)Group

			 7Group 7 shall consist of

			 Missouri, Iowa, Nebraska, and Kansas.

						(H)Group

			 8Group 8 shall consist of

			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.

						(I)Group

			 9Group 9 shall consist of

			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.

						(J)Group

			 10Group 10 shall consist of

			 Washington, Alaska, Idaho, and Oregon.

						(4)Deadline for

			 selectionThe Administrator

			 shall make selections under this subsection not later than 6 months after the

			 later of the date on which the information described in subsection (b)(1) is

			 posted on the website of the Small Business Administration and the date on

			 which the information described in subsection (b)(1) is published in the

			 Federal Register.

					(d)Use of

			 funds

					(1)In

			 generalA participating small

			 business development center shall use funds provided under the pilot program

			 to—

						(A)create and

			 distribute informational materials; and

						(B)conduct training and educational

			 activities.

						(2)Content of

			 materialsIn creating materials under the pilot program, a

			 participating small business development center shall evaluate and incorporate

			 relevant portions of existing informational materials regarding health

			 insurance options, such as the materials created by the Healthcare Leadership

			 Council.

					(e)Grant

			 amountsEach participating

			 small business development center program shall receive a grant in an amount

			 equal to—

					(1)not less than $150,000 per fiscal year;

			 and

					(2)not more than $300,000 per fiscal

			 year.

					(f)Matching

			 requirementSubparagraphs (A)

			 and (B) of section

			 21(a)(4) of the Small Business

			 Act (15 U.S.C. 648(a)(4)) shall

			 apply to assistance made available under the pilot program.

				204.ReportsEach participating small business

			 development center shall transmit to the Administrator and the Chief Counsel

			 for Advocacy of the Small Business Administration, as the Administrator may

			 direct, a quarterly report that includes—

				(1)a summary of the information and

			 educational materials regarding health insurance options provided by the

			 participating small business development center under the pilot program;

			 and

				(2)the number of small business concerns

			 assisted under the pilot program.

				205.Authorization

			 of appropriations

				(a)In

			 generalThere are authorized

			 to be appropriated to carry out this title—

					(1)$5,000,000 for the first fiscal year

			 beginning after the date of enactment of this Act; and

					(2)$5,000,000 for each of the 3 fiscal years

			 following the fiscal year described in paragraph (1).

					(b)Limitation on

			 use of other fundsThe

			 Administrator may carry out the pilot program only with amounts appropriated in

			 advance specifically to carry out this title.

				

